DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/29/2021 has been entered.

Response to Arguments
Applicant’s arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
In response to applicant remarks regarding the amended change “chamber” to “space”, the examiner disagrees. While applicant contends that the present invention is not a series of containers or compartments where ingredients flow between, rather it’s a single interior space with the different elements occupying space right next to each other in a continuous manner, i.e., no definite edge or wall separating the spaces, especially between the hydrolytic degritter space and the anaerobic digester space, it is noted that the above features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145 (VI).
Additionally, the above description of the present invention, cannot be found in the specification as filed.

In response to applicant remarks regarding the addition of the hot water and manure, it appears that Applicant is arguing about how Dvorak operates (e.g. formation of the slurry). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
In response to applicant remarks that the walls are partial, as best as can be understood, the examiner disagrees. It was previously implied that the walls are “partial walls” as the slurry must at least move over the wall(s). Frederick discloses a linear unitary structure as shown in at least Figs. 3, 4 and 6A, 6B, 7A and 7B, comprising an aqueous slurry that passes over and under at least 3 walls wherein the plurality of walls alternate between a wall hanging from the top of the chamber and a wall projecting from the bottom (In a continuous flow type process, the aqueous slurry may be introduced into the first vessel 112 on a continuous basis through first slurry inlet 124; Col. 7, lines 44-47) as discussed in at least Col. 7, line 7-Col. 9, line 40 and shown in Fig. 4. Thus, Frederick discloses “partial walls”. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP § 2145 (VI).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being obvious over Dvorak US 7,179,642 in view of White US 6,207,057 and Frederick et al. (hereinafter Frederick) US 6,860,997.
Regarding Claim 1, Dvorak discloses an apparatus for anaerobic digestion comprising: a) an animal containment buildings (unprocessed cow manure from barn, Fig. 7:336 and Fig. 8:336) containing animal manure, as discussed in Col. 6, lines 27-30; b) a hydrolytic degritter chamber [30] for receiving animal manure from the containment building and creating a slurry, in fluid communication with an anaerobic digester chamber [40], which is in turn in fluid communication with a secondary solid phase digester chamber [50] as shown in at least FIGS. 7 and 8; b) wherein the heated water combines with animal manure from the containment buildings as discussed in Col. 3, lines 53-63, the water temperature sufficient to raise and maintain the combined temperature to obtain an elevated temperature to about 50°C to 60°C (95-130 °F, 35-54˚C) as discussed in Col. 6 lines 32-41.
The range of temperatures taught by Dvorak partially overlaps the claimed temperature range, absent any additional and more specific information in the prior art, a prima facie case of obviousness exists, see MPEP § 2144.05.
Dvorak does not explicitly state that no heaters are used within the unitary structure. However, Dvorak discloses in Col. 3, line 53-Col. 4, line 14 and Col. 4, lines 50-59 wherein the water and/or manure maybe preheated to the desired temperature before addition to the tank. Dvorak also discloses wherein the tank can be insulated with insulation [86 and 94] as discussed in at least Col. 3, lines 22-32 to hold a temperature at about 50 to about 60°C as discussed in at least Col. 4, lines 56-59. Furthermore, Dvorak discloses an alternative heating means, wherein the 
Dvorak does not explicitly disclose that the unitary structure is insulated to hold a temperature at about 50°C to about 60°C.
However, since Dvorak does disclose that the digester enclosure is insulated with insulation [86 and 94] as discussed in Col. 3, lines 21-25, adding heated water to the manure before adding it to the tank as discussed in Col. 6, lines 30-32 and that hot water is known to be used to heat the manure in other forms (the pipe carries hot water) as discussed in Col. 3, lines 54-59.
It would have been obvious to one skilled in the art at the time of invention to add the insulation of Dvorak to both the hydrolytic degritter and secondary solid phase digester chamber such that the insulation surrounds the chambers sufficient to maintain the elevated temperature because it is the simple addition of a known component (insulation) to a known apparatus (degritter/digester), obviously resulting in a tank that is better able to maintain a set temperature with a reasonable expectation of success.  
Dvorak does not disclose wherein all the animal containment building is linear unitary structure. 
White teaches a hog manure processing apparatus comprising unitary structure [10] arranged linearly as shown in Fig. 1.

It would have also been obvious to one of ordinary skill to provide a single unitary structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP § 2144.04(V)(B).
Dvorak also does not explicitly disclose wherein degritted manure slurry flows by horizontal flow pressure from the first end of the horizontal chamber, over and under at least 3 walls to a second end wherein the plurality of walls alternate between a wall hanging from the top of the chamber and a wall projecting from the bottom of the chamber, creating a digestate, which digestate moves into a secondary solid-phase digester chamber. However, Dvorak does disclose that solids may be removed from the mixing chamber 30 by any other suitable system. See Col. 4, lines 9-13. 
Frederick discloses a linear unitary structure as shown in at least Figs. 3, 4 and 6A, 6B, 7A and 7B, comprising an aqueous slurry that passes over and under at least 3 walls wherein the plurality of walls alternate between a wall hanging from the top of the chamber and a wall projecting from the bottom (In a continuous flow type process, the aqueous slurry may be introduced into the first vessel 112 on a continuous basis through first slurry inlet 124; Col. 7, lines 44-47) as discussed in at least Col. 7, line 7-Col. 9, line 40 and shown in Fig. 4 reproduced below. Also, see Fig. 3. Frederick also discloses that, “It is to be appreciated that a plurality of second containers 126 may be disposed within or adjacent to a single first container 112, allowing for progressive filtration of the aqueous slurry.” and “a digester system may comprise a plurality” as discussed in at least Col. 9, lines 36-65. Therefore, the device of Frederick is capable of passing degritted manure slurry flows by horizontal flow pressure from the first end of the horizontal chamber, over and under at least 3 walls to a second end wherein the plurality of walls alternate between a wall hanging from the top of the chamber and a wall projecting from the bottom of the chamber, creating a digestate, which digestate moves into a secondary solid-phase digester chamber. See MPEP § 2114.
Furthermore, in the alternative, since Frederick discloses that a plurality of digesters and second containers may be used, it would have been obvious to one of ordinary skill in the art to provide additional digesters and/or second separation containers to optimize the amount of gas produced in the digestion phase in order to provide a cost effective energy source for plant operations. Furthermore, the use of additional digesters and/or second separation containers are known to reduce the short circuiting of solids by separating the stages and optimizing the retention time in each stage.

    PNG
    media_image1.png
    784
    1127
    media_image1.png
    Greyscale


Additionally, as to the contents of the solid-phase digester chamber, Dvorak discloses a solid-phase digester chamber [50] for holding respective biomass as implied in Col 4, line 60-Col 5, line 18. The contents of the solid-phase digester chamber depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding Claim 2, Dvorak does not disclose wherein the animal containment building is a hog house.
White teaches hog barns 11, which house the hogs. Barns 11 are fluidically connected to separators 12 as discussed in at least Col. 3, line 1-45 and shown in Fig. 1. For the purpose of examination, the examiner has interpreted the separators of White to be a functional equivalent to that of a degritter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Dvorak to treat hog manure from a hog house as taught by White to provide an environmentally friendly method of disposing hog manure in order to eliminate damages to the environment such as contaminating the ground water. 
Regarding Claim 7, Dvorak discloses that the secondary solid phase digester chamber [50] is insulated with insulation [86 and 94] as discussed in Col. 3, lines 21-32, which can receive the digested manure slurry.
Regarding Claim 8, Dvorak discloses wherein the maintained temperature is about 60 degrees C as discussed in at least Col. 6 lines 32-41.

 Furthermore, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 9, Dvorak discloses a storage container (storage are 59) to contain biogas produced by the system as discussed in Col. 3, lines 10-14.
Regarding Claim 10, Dvorak does not explicitly disclose wherein the anaerobic digester space is about 10 times the volume of the hydrolytic digester space. However, absent unexpected results, such modification would require a mere change in size or dimension of the device, i.e. volume, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYDIA EDWARDS/Examiner, Art Unit 1799